Exhibit 10.26

OCEANFIRST FINANCIAL CORP.

2011 STOCK INCENTIVE PLAN

STOCK AWARD AGREEMENT

 

Name of Recipient:  

 

  Total Stock Award:  

 

  Shares Vesting:   This Stock Award is subject to the time-based and
performance-based conditions set forth in Exhibits A and B to this Award
Agreement, which are incorporated herein by reference. No Shares subject to this
Stock Award shall be vested until the Committee certifies that these
performance-based conditions set forth in Exhibit B, if any, have been attained.
The Committee cannot delegate this certification function. Qualified
Performance-Based Award:  

             Yes

             No

Date of Grant:  

 

    Effect of termination of employment or service because of:       (a) Death
or Disability   All unvested Shares subject to this Stock Award vest immediately
upon such termination. (b) Cause:   All unvested Shares subject to this Stock
Award shall be forfeited as of the date of termination and any rights the
Recipient had to such Shares become null and void. (c) Other Reasons:   Unless
otherwise determined by the Committee, all unvested Shares subject to this Stock
Award shall be forfeited as of the date of termination and any rights the
Recipient had to such Shares become null and void. Voting:   Recipient is
entitled to direct the Trustee as to the voting of Shares subject to this Stock
Award that have been granted, but have not yet been earned and distributed.



--------------------------------------------------------------------------------

Non-Transferability:  

The Recipient of this Stock Award shall not sell, transfer, assign, pledge or
otherwise encumber Shares subject to this Stock Award until full vesting of such
Shares has occurred. The period of time between the Date of Grant and the date
Shares subject to this Award Agreement become vested is referred to herein as
the “Restricted Period.” All certificates representing Shares subject to this
Award Agreement shall have endorsed thereon the following legend: “The Shares
represented by this certificate are subject to an agreement between the Holding
Company and the registered holder, a copy of which is on file at the principal
office of the Holding Company.”

 

Unless determined otherwise by the Committee and except in the event of the
Recipient’s death or pursuant to a domestic relations order, this Stock Award is
not transferable and may be earned only in the Recipient’s lifetime. Upon the
death of the Recipient, this Stock Award is transferable by will or the laws of
descent and distribution. The terms of the OceanFirst Financial Corp. 2011 Stock
Incentive Plan (the “Plan”) and this Stock Award Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Recipient.

 

In the event the Recipient is subject to the provisions of Section 16 of the
Securities Exchange Act of 1934, as amended, the Committee must give written
consent to permit the Shares subject to this Stock Award Agreement to be sold or
otherwise disposed of within six (6) months following the Date of Grant of this
Stock Award.

Distribution:   The certificate or certificates evidencing Shares subject to
this Stock Award shall be delivered to and deposited with a trustee or with the
Secretary of the Holding Company as Escrow Agent in this transaction (either
referred to herein as the “Trustee”). Such certificates are to be held by the
Trustee until termination of the Restricted Period. Shares of Common Stock, plus
any dividends and earnings on such Shares, will be distributed as soon as
practicable upon termination of the Restricted Period. Designation of
Beneficiary:   A Beneficiary may be designated in writing (subject to such
requirements as the Committee may specify in its discretion) to receive in the
event of death, any Award to which the Recipient would be entitled pursuant to
the Plan under the Stock Award Agreement.

The Committee hereby grants to the individual named above (“Recipient”) a Stock
Award for the number of Shares listed above, subject to the terms and conditions
of the Plan and this Stock Award Agreement. In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Stock
Award Agreement, the terms and conditions of the Plan shall prevail.

 

2



--------------------------------------------------------------------------------

Neither the Plan nor this Stock Award create any right on the part of an
employee to continue in the service of OceanFirst Bank, OceanFirst Financial
Corp. or any affiliates thereof. Unless otherwise defined herein, all
capitalized terms herein shall have the same meaning as those contained in the
Plan.

The Holding Company shall not be required to transfer on its books any Shares
which have been sold or transferred in violation of any of the provisions set
forth in this Stock Award Agreement. The parties agree to execute such further
instruments and take such actions as may be reasonably necessary to carry out
the intent of this Stock Award Agreement.

The Recipient agrees to make appropriate arrangements with the Holding Company
(or parent or subsidiary employing or retaining the Recipient) for satisfaction
of any Federal, state, local and foreign income and employment tax withholding
requirements applicable to Shares subject to this Award Agreement. The Recipient
represents that the Recipient has consulted with any tax consultants deemed
advisable in connection with this Stock Award and that Recipient is not relying
on the Holding Company for any tax advice.

This Stock Award and any Shares covered by this Stock Award are subject to
forfeiture or “clawback” to the extent required by law or pursuant to such
forfeiture or clawback policy as has been or may be adopted by the Holding
Company’s Board of Directors from time to time.

The Recipient hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors or the Committee in respect of the
Plan and this Stock Award Agreement shall be final and conclusive.

The Plan is incorporated herein by reference. The Plan and this Stock Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Holding Company and the Recipient with respect to the subject
matter hereof, and may not be modified adversely to the Recipient’s interest
except by means of a writing signed by the Holding Company and the Recipient. In
the event of a conflict between the terms of the Plan and this Stock Award
Agreement, the terms of the Plan prevail. Unless otherwise defined herein, all
capitalized terms herein shall have the same meaning as those contained in the
Plan. This Stock Award Agreement is governed by the internal substantive laws,
but not the choice of law rules, of Delaware.

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Stock Award
Agreement to be executed, and said Recipient has hereunto set his or her hand,
as of this      day of         , 20    .

 

OCEANFIRST FINANCIAL CORP. By:  

 

RECIPIENT

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A

TIME-BASED VESTING CONDITIONS



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE-BASED VESTING CONDITIONS